Citation Nr: 0120287	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $7,166.24, plus interest.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to March 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from a August 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida Regional Office (RO) which denied the veteran's claim 
for a waiver of recovery of loan guaranty indebtedness in the 
amount of $7,166.24, plus interest.  A hearing was held 
before the undersigned member of the Board at the RO in 
Hartford, Connecticut in March 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In July 1986, the subject property was purchased by 
another veteran and financed by a loan in the amount of 
$58,000, $27,500 of which was guaranteed by VA.  

3.  In February 1996, the veteran in this case assumed the 
outstanding VA guaranteed loan on the subject property; he 
agreed to pay the current balance according to the terms of 
the note, and agreed to all of the obligations owed to VA on 
the original VA guaranteed loan on this home, including the 
obligation to indemnify VA to the extent of any claim or 
payment arising from the guaranty or insurance of the loan.

4.  There was a default on the VA guaranteed loan and the 
subject property was sold in October 1997 for $52,741, which 
resulted in a loss by VA of $7,794.74.  

5.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.

6.  The VA was not at fault in the creation of the loan 
guaranty indebtedness.

7.  The veteran would be unjustly enriched if a waiver of 
recovery of the loan guaranty indebtedness in the amount of 
$7,166.24 plus interest, was granted.

8.  The veteran has the financial ability to permit repayment 
of the loan guaranty indebtedness, without resulting in undue 
financial hardship to him, and repayment of the loan guaranty 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.964(a) (2000).

2.  The veteran was free from fraud, misrepresentation, and 
bad faith in the creation of the loan guaranty indebtedness; 
however, recovery of the loan guaranty indebtedness in the 
amount of $7,166.24, plus interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1986, another veteran acquired title to real property 
(referred hereinafter as "home" or "subject property") 
located in Port St. Lucie, Florida, for $58,000.  The 
purchase of the subject property was financed by a loan in 
the amount of $58,000, $27,500 of which was guaranteed by VA.  
In February 1996, the veteran in this case assumed the 
outstanding VA guaranteed loan on the subject property (the 
record reflects that at some point earlier, possibly in 
November 1987, another party had assumed the loan; this is 
pointed out for informational purposes only, and is not 
relevant to this matter on appeal).  

In an assumption agreement signed by the veteran (and his 
spouse) in February 1996, he assumed the loan and agreed to 
pay the current balance according to the terms of the note, 
and agreed to all of the obligations owed to VA on the 
original VA guaranteed loan on this home, including the 
obligation to indemnify VA to the extent of any claim or 
payment arising from the guaranty or insurance of the loan.   

According to information gleaned from documents of record, to 
include the transcript of testimony provided during the March 
2001 Travel Board hearing, the veteran and his spouse lived 
in the home for about six months and then moved to 
Connecticut, at which point they rented out the home.  
Apparently, the new occupants stopped making rent payments 
after one month.  

A Notice of Default and a Notice of Intention to Foreclose 
were issued by VA in January 1997, and these documents 
indicate that the first uncured default occurred on October 
1, 1996.  The Notice of Intention to Foreclose indicates that 
as of January 15, 1997, the unpaid balance of the loan, 
including unpaid interest, was $53,896.  The total 
delinquency was $3,089.03.  On the Notice of Default, it was 
indicated that the veteran could not explain the reason for 
the default. 

Ultimately, the property was sold for $52,741 on October 9, 
1997, which resulted in a loss by VA of $7,794.74, i.e., VA 
paid a loan guaranty claim to the noteholder in this amount, 
which included fees incurred in conjunction with the sale.  
It was determined in May 1998 that the veteran (and 
apparently the party that assumed the loan in 1987) was 
liable for $7,166.24 (after certain amounts, representing 
fees the veteran was not liable for under local law, were 
removed).   

In January 1999, the veteran filed a request for a waiver of 
recovery of the loan guaranty indebtedness.  In an August 
1999 Decision on Waiver of Indebtedness, the Committee 
determined that there was no fraud, misrepresentation, or bad 
faith on the part of the veteran with respect to creation of 
the indebtedness at issue.  However, the Committee denied the 
veteran's request for a waiver of recovery of the 
indebtedness, finding that the veteran was at fault in the 
creation of the debt and that repayment of the debt would not 
impede his ability to meet his basic necessities.  

In this regard, the Board points out that the law and 
regulations authorize a waiver of collection of a loan 
guaranty indebtedness from an appellant where he or she has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b) (West 1991 
& Supp. 2000); 38 C.F.R. § 1.964(a) (2000).

The Board, after an independent review of the record, concurs 
with the Committee determination that there was no fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the indebtedness at issue.  
Therefore, waiver is not precluded under the provisions set 
forth in  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  
However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the indebtedness in the 
amount of $7,166.24 (plus interest) would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the indebtedness would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).

The veteran essentially contends that he is not at fault in 
the creation of the debt and that repayment of it would 
result in undue financial hardship.  In statements received 
by the veteran and during the March 2001 Travel Board 
hearing, he stated that he attempted to sell the home shortly 
after the occupants failed to pay rent, but that at the date 
of closing, in April 1997, he was unable to come up with 
$1,000 or $2,000 (apparently, these funds represented closing 
costs demanded by the buyer or funds otherwise necessary to 
allow closing) and the deal fell through.  The Board notes 
that of record are notations made by somebody at VA to the 
effect that at least two days before the closing date, the 
veteran was aware that there were some outstanding legal fees 
($600) that he needed to pay before closing.  

The veteran also testified that his mother and his spouse's 
father, who reside in Connecticut, became ill, requiring them 
to move from the home to Connecticut. 

Clearly, the veteran knew or at the very least should have 
known that he voluntarily agreed to repay any guaranty claim 
which the VA may be required to pay to the noteholder on 
account of a default in the loan payments.  As noted above, 
the veteran signed an assumption agreement to this effect in 
February 1996.  The veteran's responsibility for payment 
under the loan obligation was not contingent upon his ability 
to remain in the home or area.  He was ultimately under 
direct control of the situation, and it was incumbent upon 
him to take those actions expected of a person exercising a 
high degree of care, with due regard to his contractual 
responsibility to the Government.  

The Board finds that the veteran was at fault in the creation 
of the loan guaranty indebtedness.  The VA has absorbed a 
loss in this transaction.  Having freely entered into an 
agreement to indemnify VA to the extent of any claim or 
payment arising from the guaranty or insurance of the loan, 
he must be considered at fault in the creation of that loan 
guaranty indebtedness.  There is no evidence that the VA 
shared responsibility for the creation of the indebtedness.  

Notwithstanding this conclusion regarding the veteran's 
fault, the Board may take into consideration any mitigating 
factors, and a finding of fault can be tempered by a finding 
that the veteran made some efforts to avoid or minimize the 
loan guaranty indebtedness, specifically by selling the 
subject property when it became apparent that he and his 
spouse would not be able to keep the loan current (i.e. after 
the renters failed to make rent payments).  In this regard, 
however, from a review of the record, while the veteran 
indeed made an effort to sell the home, it is apparent that 
it was his fault that the deal fell through in April 1997, as 
he was unable to come up with the necessary funds to close 
the deal.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to a Financial Status Report (FSR), 
received in January 1999 with his request for waiver, his net 
family income was $1,545.50 per month, and his monthly 
expenses were $1,956.32 per month.  Expenses included $750 
for rent, over $800 in car and truck payments; listed also 
was $25,000 in credit card debt.  

A FSR signed in September 1999 (received in December 1999) 
indicates that the veteran's net income was $1,243 per month, 
and his monthly expenses were $2,435 per month.  Expenses now 
included a $995 mortgage payment, and credit card debt was 
reduced to $5,000.  Assets included real estate worth 
$13,900.  A FSR signed in November 1999 (also received in 
December 1999) indicates that the veteran's net income 
remained $1,243 per month, but that his monthly expenses were 
$2,734 per month.  Credit card debt was then just over 
$2,000, and assets included real estate worth $13,800. 

According to the veteran's most current FSR, received in 
March 2001 (the Board notes that during the Travel Board 
hearing, the veteran waived RO consideration of this recently 
submitted evidence), his net income is $1,426 per month, and 
his monthly expenses are $2,834.78 per month.  Expenses 
include $350 in car payments and $1,306.78 for a mortgage.  
Assets include a year 2000 automobile and real estate worth 
$160,000.  Credit card debt was listed as $7,100.  

During the Travel Board hearing, the veteran and his spouse 
testified that the veteran is disabled with diabetes and is 
legally blind, was overpaid Social Security Administration 
(SSA) benefits in the amount of $600 (and owes this amount), 
and is having problems paying the current mortgage.  They 
further testified that they had custody of their grandson and 
are about to get custody of their granddaughter (both of whom 
they are planning to adopt), and received state assistance 
for them.  They also indicated that they received financial 
help from the spouse's parents and brother.  

Initially, it should be noted that, with respect to the 
veteran's credit card debt, the Government is entitled to the 
same consideration as other creditors or potential creditors.  
Further, the Board notes with curiosity that even though the 
veteran was well aware of the debt owed in this matter, and 
despite his alleged dire straits, at some time between 
January and September 1999 he purchased another home, and the 
monthly mortgage payments significantly outweighed the rent 
he was previously paying (the recent FSR lists the monthly 
mortgage payment as just over $1,300, prior rent was $750).  
Further, he recently purchased a year 2000 vehicle, and 
reduced his credit card debt significantly (in January 1999, 
it was $25,000, it was most recently listed as $7,100; at one 
point, it was down to just over $2,000).   

Given all of the above discussed factors, the Board finds 
that, despite the veteran's indication that expenses outweigh 
income, the recovery of the indebtedness would not result in 
undue financial hardship on the veteran and deprive him of 
the basic necessities of life. 

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. 
§ 1.965(a) (2000), does not persuade the Board that the 
Government should forego its right to collection of the 
indebtedness in this instance.  The Board finds that recovery 
of the indebtedness would not defeat the purpose of the VA 
loan guaranty program, and that the veteran would be unjustly 
enriched if waiver of the loan indebtedness is granted.  
Further, there is no evidence showing that the veteran 
changed positions to his detriment in reliance upon the VA 
loan program or that requiring repayment of the indebtedness 
would defeat the purpose of the VA loan program.

The facts of this case do not demonstrate that recovery of 
the indebtedness would be against the principles of equity 
and good conscience.  38 C.F.R. §§ 1.964, 1.965 (2000).  
Thus, the Board concludes that a waiver of recovery of the 
indebtedness of VA loan guaranty benefits at issue in this 
appeal (i.e. the $7,166.24, plus interest) is not warranted.  
In reaching these conclusions the Board finds that the 
evidence of record is not so evenly balanced that there is 
doubt as to any material issue. 

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for a waiver 
of recovery of the indebtedness in this matter.  However, by 
virtue of the April 2000 Statement of the Case, the veteran 
has been given notice of the evidence necessary to support 
the claim.  The Board finds the duty to assist the appellant 
in the development of the claim under the VCAA has been met.  


ORDER

The appeal is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

